Citation Nr: 1103471	
Decision Date: 01/26/11    Archive Date: 02/01/11

DOCKET NO.  08-15 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma



THE ISSUE

Entitlement to reimbursement for payment of educational 
assistance benefits under Chapter 30, Title 38, United States 
Code, for flight training courses taken in July 2007.  



ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel



INTRODUCTION

The Veteran served as a member of the United States Air Force and 
had active duty service from November 1999 to August 2008.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2007 administrative decision rendered 
by the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma, which denied the benefits sought on 
appeal.  The Veteran appealed that decision to BVA, and the case 
was referred to the Board for appellate review.  The Board 
remanded the case for further development in February 2010.   The 
case has since been returned to the Board for appellate review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Although cognizant of the delay that will result, the Board finds 
that an additional remand is necessary.  Unfortunately, the 
evidence of record is insufficient for proper consideration of 
the Veteran's appeal.

By way of history, the Veteran submitted an application in August 
2007 for License and Certification (LAC) testing fee 
reimbursement for Lear Jet 35 type rating and/or airline 
transport pilot (ATP) taken at CAE Simuflite in July 2007.  He 
included an invoice for $2000.00 from CAE Simuflite for a 
training course described as "C-21A Type/ATP."  The invoice 
listed the United States Air Force as the paying company.   The 
Veteran also submitted evidence documenting fees paid for pilot 
certification tests.  

In December 2007 and March 2008, the RO reimbursed the Veteran 
for the license and certification fees.  The reimbursements 
totaled $600.00.  However, in the December 2007 administrative 
decision on appeal, the RO denied reimbursement for the $2,000.00 
flight training course because the Lear Jet 35 Type Rating and/or 
Airline Transport Pilot (ATP) was not a license or certification 
(credential) test approved for Department of Veterans Affairs 
reimbursement.  

In April 2008, the RO contacted a CAE Simuflite official to 
confirm the flight training.  However, the school official would 
not certify the Veteran's training.  

In an April 2008 statement of the case (SOC), the RO cited to 
regulations pertaining to the approval of licensing and 
certification tests rather than 38 C.F.R. § 21.4263(e) governing 
the payment of educational benefits for flight training courses.  

The Board subsequently remanded the case in February 2010 to 
verify the Veteran's period of active duty service and to issue a 
SOC that included the laws and regulations on which the Veteran's 
claim was being denied, as required by 38 C.F.R. § 19.29 (2010).  

A July 2010 e-mail exchange indicates that the Lear Jet 35 type 
rating was a flight training program.  However, it was also noted 
that the certifying official at CAE Simuflite had stated that the 
Veteran did not take the actual program.  Instead, he took the 
ATP check ride portion along with C-21 training, which was not 
approved.  It was further noted that the military had paid for 
everything.

The RO subsequently issued a supplemental statement of the case 
(SSOC) in July 2010 and denied the Veteran's claim because he 
"did not attend the flight training program."  However, the RO 
still did not provide the Veteran with the pertinent laws and 
regulations, particularly 38 C.F.R. § 21.4263(e) governing the 
payment of educational benefits for flight training courses.  
Therefore, the Board finds that a remand is necessary in order to 
ensure that the Veteran is notified of the pertinent laws and 
regulations.

The Board also notes that it is unclear as to who paid the $2000 
fee.  As noted above, the July 2007 invoice reflects that the 
United States Air Force was listed as the company who would be 
paying for the program.  The Veteran's own statements on this 
point are contradictory.  He specifically stated the fee was paid 
"by a contract by the United States Air Force" in his February 
2008 notice of disagreement, but he later indicated in his May 
2008 substantive appeal that he had to pay the $2,000 fee.  
Therefore, the Board finds that the Veteran should be given the 
opportunity to provide evidence that he did take and complete the 
program and that he paid the fee in dispute.   

Accordingly, the case is REMANDED for the following actions:

1.  The RO should contact the Veteran, the 
United States Air Force, and CAE Simuflite 
to request evidence of the course(s) 
completed by the Veteran in July 2007 and 
documentation of who paid for the 
course(s).

Any negative replies or evidence received 
must be properly documented in Veteran's 
education benefits file.

2.  When the development has been 
completed, the case should be reviewed by 
the RO on the basis of additional evidence.  
If the benefits sought are not granted, the 
Veteran should be furnished a Supplemental 
Statement of the Case (SSOC) and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.  This SSOC 
should include the provisions of 38 C.F.R. 
§ 21.4263(e) governing the payment of 
educational benefits for flight training 
courses.  

The purpose of this REMAND is to obtain additional development, 
and the Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
appellant has the right to submit additional evidence and/or 
argument on the matter or matters the Board has remanded to the 
regional office. Kutscherousky v. West, 12 Vet. App. 369 (1999).  
No action is required of the appellant unless he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


